Citation Nr: 1441651	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-02 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II with erectile dysfunction and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Aries Robinson, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal.  There are no pertinent documents in the Veterans Benefits Management System (VBMS).

In December 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This matter was previously before the Board in March 2012.  It is now returned to the Board.

In an April 2013 rating decision, the agency of original jurisdiction (AOJ) denied entitlement to service connection for hypertension as secondary to the service-connected diabetes mellitus; the Veteran has not expressed disagreement with this decision to date.  However, the readjudication of the appeal in the February 2014 supplemental statement of the case included entitlement to service connection for hypertension as due to or aggravated by the service-connected diabetes mellitus or PTSD.  The Court has held that separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability. Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008).  Therefore, the appeal has been recharacterized as reflected on the title page.

The  issue of entitlement to a total rating by reason of individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1. Hypertension was not manifest during service or within one year of separation from service, and is not otherwise related to service.

2. Hypertension is not caused or aggravated by the service-connected diabetes mellitus or PTSD.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during service, nor may this disability be presumed to have been incurred in or aggravated during such service, and is not proximately due to, the result of, or aggravated by the service-connected diabetes mellitus or PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in September 2006.  The claim was last adjudicated in July 2013. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.

The AOJ obtained a new VA examination, an addendum opinion and updated VA treatment records, as requested by the March 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In September 2011, the Veteran was afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal, and explained the concept of service connection on a secondary basis.  The hearing focused on the elements necessary to substantiate his service connection claim and the Veteran through his testimony demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).  The Board can adjudicate the claim based on the current record.

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Service connection 

As an initial matter, the Board notes that record does not reflect, and the Veteran does not contend that he engaged in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including hypertension, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2013).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, the regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Service treatment records do not show any complaints of high blood pressure, diagnosis, or treatment for hypertension.  His blood pressure reading at enlistment was 138/70.  On the Veteran's August 1969 report of medical history, his blood pressure was 130/68, 120/70, and 130/76.

Following the Veteran's discharge from service, private medical records dated in April 1997 reflect blood pressure readings at 135/80, in June 2005 his blood pressure was 150/90, in July 2005 private treatment notes, there was a report of his log of blood pressure readings of 160/90s, and he was noted to be on medication for control, and a December 2005 VA treatment record notes a reading of 180/110.

A February 2009 VA examiner opined that the Veteran's hypertension was "aggravated by diabetes because the hypertension was diagnosed after diabetes."  The Board points out that the February 2009 VA examiner did not provide a medical rationale for his opinion.  

In July 2011, the AOJ obtained a medical opinion.  The physician reviewed the Veteran's claims file and concluded that there was no evidence of significant renal compromise associated with the Veteran's diabetes mellitus.  The physician noted that the Veteran has required more antihypertensive medications over the years to better control his elevated pressure, but that this was common as a person ages.  In conclusion, she opined that because there was no clear evidence of renal complications due to diabetes, it was "less likely than not" that the Veteran's diagnosed hypertension was aggravated by the service-connected diabetes mellitus.  

With regard to the July 2011 medical opinion, the Veteran and his representative argued during the Board hearing that this opinion was inadequate because it failed to address arteriosclerotic or hypertensive heart disease.  The Board points out, however, that although the Veteran has been diagnosed with hyperlipidemia (elevated cholesterol) and hypertension (high blood pressure), he has not been diagnosed with arteriosclerosis or heart disease.

A February 2012 QTC diabetes examination did not note renal involvement of hypertension related to diabetes.

In a May 2012 VA examination report, the VA examiner stated that "it is at least as likely as not that the Veteran's hypertension is aggravated by his diabetes mellitus, but [it is] not caused by or is a result of diabetes.  She reasoned that the onset set of hypertension was almost 10 years after the onset of diabetes when the diabetes was not under good control and now that his hypertension is better on 3 medications, stated that "at least for a while it was aggravated by the diabetes mellitus."

In a May 2012 VA examination addendum opinion, a VA examiner indicated that it would be with resort to mere speculation to opine or report the level of aggravation of hypertension caused by diabetes in the past as the Veteran's urinalysis and renal function per serum testing is currently without objective evidence of aggravation of hypertension caused by diabetes.  The examiner further stated that "there is no objective evidence of aggravation of hypertension caused by his diabetes."  In conclusion, she opined it is "less likely as not that the Veteran's hypertension has been permanently aggravated by his diabetes." 

In May 2013, a VA psychiatrist stated given the common involvement of high brain adrenergic activity in PTSD and hypertension that "worsening PTSD exacerbates his hypertension."

In a May 2013 letter, the Veteran's private physician stated "if his diabetes is not controlled, this could further worsen his hypertension."  The physician also stated that "symptoms of PTSD can exacerbate his hypertension."

In a March 2013 VA opinion, the examiner noted medical literature finds an association between hypertension and PTSD for some individuals but a causal relationship has not been clearly established based on medical literature review.  She indicated that it would be speculative to opine that the hypertension was caused by PTSD.  Further she stated that there is no objective evidence that PTSD caused aggravation above and beyond the natural progression of the Veteran's hypertension based on lab data.  She opined that it is "less likely as not that the Veteran's hypertension has been permanently aggravated by his diabetes."  The examiner noted the Veteran's long history of medication noncompliance as a factor in his hypertension control.  In addition, the examiner noted that there was no objective evidence that hypertension was permanently aggravated by the diabetes mellitus or is caused by diabetes.  Finally, the examiner noted the service treatment records were silent for hypertension and treatment of hypertension.  She opinioned that it was "less likely as not incurred in or active by his active duty service"

In August 2013, the Veteran submitted a diabetes mellitus disability benefits questionnaire, signed by a nurse practitioner, which indicated that his hypertension disability is "at least as likely as not" due to his diabetes mellitus.  There was no rationale.

Although hypertension is an enumerated chronic disease, hypertension was not noted or diagnosed during service.  The Veteran has not alleged continuity of symptomatology and such is not shown by the evidence of record.  Furthermore, the in-service blood pressure readings establish that the Veteran did not have characteristic manifestations of the disease process during service.  Thus, 38 C.F.R. § 3.303(b) is not applicable.  Post-service treatment records show that hypertension was first noted in the record in June 2005.  Thus, hypertension was not manifest during service or within one year after separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  

With respect to service connection for hypertension on a direct basis, there is no evidence that the Veteran's hypertension was incurred in service or is otherwise related to service.  The Veteran has not alleged that he had hypertension in service or until many years thereafter, and the first evidence of a diagnosis of hypertension in approximately 2005.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See 38 C.F.R. § 3.303(b).  Moreover, none of the VA or private treatment records indicate a direct relationship between the Veteran's current hypertension and service, and the March 2013 VA examiner found it less likely than not that the Veteran's hypertension is related to service.  

Based upon the cumulative record, we conclude that hypertension was first manifest years post service and that there is no nexus to service. 

As regards the claim for service connection on a secondary basis, the Board acknowledges that there are competing opinions with respect to whether the Veteran's current hypertension is secondary to his diabetes or PTSD.  While the Veteran submitted statements from private and VA physician clinicians reporting a relationship, the March 2013 VA examiner found such a relationship less likely than not.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

In this case, the March 2013 VA examiner's opinion is the most probative.  In so finding, the Board points out that the March 2013 opinion is supported by medical rationale and is consistent with the medical evidence of record.  The February 2009 VA examiner and August 2013 nurse practitioner expressed positive opinions about the relationship between the Veteran's hypertension and diabetes mellitus, however, neither included any rationale to support the opinions provided.  

In addition, the July 2011 medical examiner noted that because there was no evidence of renal complications due to diabetes that his hypertension was not aggravated by the service-connected diabetes mellitus.  While a May 2012 VA examiner initially indicated that there was some aggravation of the Veteran's hypertension by his diabetes mellitus, upon clarification, another May 2012 VA examiner noted there was no objective evidence of aggravation and found that the hypertension was not "permanently aggravated" by his diabetes mellitus.

With regard to whether the hypertension is aggravated by the service-connected PTSD, a May 2013 VA psychiatrist expressed the opinion that PTSD "can exacerbate" the Veteran's hypertension, but he did not indicate whether such exacerbation was permanent in nature nor did he provide any medical rationale to support this opinion.

Moreover, the March 2013 VA examiner phrased her opinion in definitive terms, finding that "it is less likely than not" that the Veteran's hypertension has been permanently aggravated by the service-connected diabetes mellitus and there is "no objective evidence" to support a claim that PTSD caused aggravation beyond the natural progression of the Veteran's hypertension., while the May 2013 private physician indicated that diabetes "could" further worsen hypertension and that PTSD "can" exacerbate hypertension.  See Winsett v. West, 11 Vet. App. 420, 424 (1998).  See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).

Thus, the most persuasive opinion on the question of whether there exists a nexus between the Veteran's hypertension and his service-connected diabetes mellitus or PTSD weighs against the claim.

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this instance, the evidence falls short of establishing  a nexus between hypertension and a service-connected disability.  The probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the March 2013 VA examination.

The Board has also considered a notation in the Federal Register that may link disease to PTSD.  However, the notation is conclusory and is less probative than the negative evidence of record.

Thus, the evidence deemed most probative by the Board establishes that service connection for hypertension is not warranted.  The evidence establishes that hypertension was not manifest during service or within one year of separation and there is not competent evidence otherwise linking hypertension to service or to the service-connected disability diabetes mellitus or PTSD .

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for hypertension is denied, to include as secondary to service-connected diabetes mellitus type II with erectile dysfunction and posttraumatic stress disorder (PTSD).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


